UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6952


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNEVER LIVINGSTON, a/k/a Fatta,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:97-cr-00039-HCM-41)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennever Livingston, Appellant Pro Se.       Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia; Darryl
James Mitchell, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dennever Livingston appeals from the district court’s order

denying his motion for a modification of his sentence.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. Livingston, No. 2:97-cr-00039-HCM-41 (E.D. Va. filed June 6,

2016; entered June 7, 2016).     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2